Citation Nr: 0810055	
Decision Date: 03/26/08    Archive Date: 04/09/08

DOCKET NO.  99-14 976	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Montgomery, 
Alabama


THE ISSUES

1.  Entitlement to service connection for chronic obstructive 
pulmonary disease (COPD), to include as secondary to exposure 
to herbicides.

2. Entitlement to service connection for porphyria cutanea 
tarda, to include as secondary to exposure to herbicides.

(The issues of entitlement to service connection for 
hepatitis C, to include as secondary to exposure to 
herbicides, and service connection for nerve damage in the 
hands and wrists, to include as secondary to exposure to 
herbicides, are addressed under separate cover.)


REPRESENTATION

Appellant represented by:	The American Legion



WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

L. Jeng, Associate Counsel


INTRODUCTION

The veteran had honorable service from January 1971 to 
October 1973.  His period of service from October 1973 to 
June 1974 was under conditions other than honorable.

The current appeal arose from a May 1999 rating decision of 
the Department of Veterans Affairs (VA) Regional Office (RO) 
in Montgomery, Alabama.  In August 2001, the veteran appeared 
in a hearing at the RO before a Veterans Law Judge who is now 
longer employed at the Board.   

In September 2007, the RO granted service connection for 
basal cell carcinoma of the neck.  As this represents a full 
grant of the benefit sought, the issue is no longer before 
the Board. 

The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify the 
appellant if further action is required.


REMAND

As noted above, the veteran appeared in an August 2001 
hearing before a Veterans Law Judge who is no longer employed 
at the Board.  In February 2008, the veteran was notified of 
this situation and advised that he could request another 
hearing before a Veterans Law Judge.  In February 2008, the 
veteran indicated that he wanted a hearing before a different 
Veterans Law Judge.  A hearing on appeal will be granted to 
an appellant who requests a hearing and is willing to appear 
in person.  38 C.F.R. § 3.103(c) (2007).  Therefore, the 
veteran must be provided an opportunity to present testimony 
at a Travel Board hearing at the RO before the Board may 
proceed with appellate review.

Accordingly, the case is REMANDED for the following action:

Schedule the veteran for a hearing 
before a Veterans Law Judge at the RO.  
All correspondence and any hearing 
transcripts regarding this hearing 
should be associated with the claims 
folder.
 
The appellant has the right to submit additional evidence and 
argument on the matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2007).



_________________________________________________
THOMAS J. DANNAHER
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2007).

